Case 1:18-cv-03101-JPH-MPB Document 118 Filed 09/09/20 Page 1 of 2 PageID #: 665




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 KEVIN PAYTON,                                         )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:18-cv-03101-JPH-MPB
                                                       )
 WILLIAM WARD,                                         )
                                                       )
                               Defendant.              )

               ENTRY DENYING PLAINTIFF'S MOTION FOR JUDGMENT
                             ON THE PLEADINGS

        This matter comes before the Court on the plaintiff's motion for judgment on the pleadings.

 Dkt. 106. The defendant has responded, dkt. 111, and the plaintiff replied, dkt. 117.

        In his complaint, the plaintiff alleges that on or about November 16, 2016, as he entered

 his cell, defendant Correctional Officer Ward followed him into the cell and attacked, punched,

 and kicked him without provocation, causing serious injury. Dkt. 1-1 at 3-4. Defendant Ward

 alleges in his amended answer that it was the plaintiff who assaulted him when he stepped into the

 cell to look at plaintiff's medical pass. Dkt. 104 at 4. Ward further alleges that other inmates then

 came into the cell and assaulted him, resulting in the loss of two teeth, cuts requiring stitches, a

 concussion, and bruised ribs. Id.

        "Judgment on the pleadings is appropriate when there are no disputed issues of material

 fact and it is clear that the moving party…is entitled to judgment as a matter of law." Unite Here

 Local 1 v. Hyatt Corp., 862 F.3d 588, 595 (7th Cir. 2017). In ruling on a motion for judgment on

 the pleadings, the Court is "confined to the matters presented in the pleadings, and we must

 consider those pleadings in the light most favorable to [the non-movant]." Id.




                                                  1
Case 1:18-cv-03101-JPH-MPB Document 118 Filed 09/09/20 Page 2 of 2 PageID #: 666




        The parties have alleged conflicting versions of what occurred on November 16, 2016. This

 is not an appropriate case to resolve on the pleadings. Accordingly, the plaintiff's motion for

 judgment on the pleadings, dkt. [106], is DENIED.


 SO ORDERED.

 Date: 9/9/2020




 Distribution:

 KEVIN PAYTON
 132744
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 4490 West Reformatory Road
 PENDLETON, IN 46064

 Michael J. Blinn
 INDIANA ATTORNEY GENERAL
 michael.blinn@atg.in.gov

 Jacob Robert Kovalsky
 INDIANA ATTORNEY GENERAL
 jacob.kovalsky@atg.in.gov




                                                2
